Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 and October 13, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-21 are pending in this application.
4.	Claims 1 and 12 have been amended.

Response to Arguments
5.	Applicant's arguments filed September 22, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dannan et al.(US 2016/0173827 A1)(hereinafter Dannan) in view of Freeze-Skret(US 2015/0188938 A1)(hereinafter Freeze-Skret) in futher view of Qi et al.(US 2018/0182214 A1)(hereinafter Qi) in further view of Seyfi et al.(US 10,574,945 B1)(hereinafter Seyfi).
Regarding claim 1, Dannan discloses a method [See at least Figs. 1-3, 0020, 0023-0025, 0027-0029, 0042 regarding video surveillance method using Internet-enabled(IP) camera and sensor network] , comprising: 
maintaining, by one or more processors using one or more sensors of an image capture device[See at least Figs. 1-3 and par. 0020, 0023-0024 regarding a video surveillance system 50 that includes an IP camera 100. The system 50 also includes a sensor network 105 that includes a plurality of sensors 110… Depending on the application of the surveillance system 50, the sensors 110 may take many forms. Optical sensors, including video cameras, still image cameras, infrared cameras, and light sensors may be used. In addition, smoke, fire, temperature, toxicity (e.g., toxic gas), air quality, vibration, sound, radiation, motion, proximity, gun-shot detection, voice recognition, and other types of sensors may be used…], image data representing an environment about the image capture device[See at least Figs. 1-3 and par. 0020, 0023-0024, 0027-0029, 0042 regarding the IP camera 100 stores the position information in the memory 225 or the database 210… The memory 225 is configured to store condition information and categorize the condition information by a type of information and by the time it is received…Each one of the sensors 110 transmits condition information, which includes information representative of the phenomena it senses and information representative of the health of the sensor…]; 
receiving, by the one or more processors, sensor data from a sensor device[See at least Figs. 1-3 and par. 0020, 0023-0026 regarding Depending on the application of the surveillance system 50, the sensors 110 may take many forms. Optical sensors, including video cameras, still image cameras, infrared cameras, and light sensors may be used. In addition, smoke, fire, temperature, toxicity (e.g., toxic gas), air quality, vibration, sound, radiation, motion, proximity, gun-shot detection, voice recognition, and other types of sensors may be used…Condition information may include trouble status or error status (e.g., an internal fault within the sensor), and/or communication fault (e.g., a fault in a network communication, QoS, etc.). The sensors 110 include an antenna for wireless communication, for example, radio frequency (RF) communication. The sensors 110 transmit a unique sensor identifier with the condition information to the sensor network 105 and to the IP camera 100…]; and 
maintaining,  by the one or more processors, an expected location of the sensor device[See at least Fig. 3, par. 0035-0038, 0044 regarding Positional awareness means that the IP camera 100 knows the  location (i.e., distance and direction) of each one of the sensors 110 relative to itself. The positional awareness is stored in memory 225 as position information including a list of coordinates or a list of angles and distances. Each one of the sensors 110 acts as a node for determining position of the sensor network 105…If the sensor 360 detects an event, the IP camera 100 can locate the event by referencing the location of the sensor 360 in the memory 225].
Dannan does not explicitly disclose validating, by the one or more processors, the sensor device based on the received sensor data.
However, validating or authenticating a sensor device based on information received from the sensor device in IP camera surveillance systems was well known in the art at the time of the invention was filed as evident from the teaching of Freeze-Skret[See at least par. 0006-0007, 0010, 0014-0016, 0028-0031, 0033, 0036 regarding The monitoring device will be configured such that authentication information transmitted by the authentication information transmitter can be gathered or detected by the imaging device concurrently with monitoring a location or area of interest. An image can be a video and may include audio from an area of interest. Data transmitted by a monitoring device can include an image and additional information, including, but not limited to a device identifier, time, location, etc… an authentication information transmitter that is configured to provide a position via a global positioning system or firmware encoded coordinates, a secure real time clock function, time coding function, a validation function, and one or more signal sources…The authentication information transmitter illustrated in FIG. 2 can be used to implement a time coded signaling scheme where the codes generated are based off a seed key (paired fingerprint) that is then passed through cryptography by the transmitter device such that the time coded signal is encrypted to protect it further and prevent someone from sitting and studying the code to reverse engineer it…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dannan with Freeze-Skret teachings by including “validating, by the one or more processors, the sensor device based on the received sensor data” because this combination has the benefit of providing authentication or validation [See Freeze-Skret; par. 0002-0007, 0010, 0014-0016, 0028-0031, 0033, 0036].
Further on, Dannan teaches or suggest determining, by the one or more processors, position data regarding the sensor device based on at least one of a network connection with the sensor device or remote sensor data including at least one of a second image of the sensor device or remote position data regarding the sensor device [See Dannan: at least Figs. 1-3 and par. 0020, 0023-0025 regarding The sensors 110 transmit a unique sensor identifier with the condition information to the sensor network 105 and to the IP camera 100… Integration of the sensors 110, sensor network, 105, and IP camera 100 provides a number of enhanced capabilities as compared to prior video surveillance systems. For example, the video information obtained by the IP camera 100 is supplemented by condition information from the sensors 110...Since the IP camera 100 is configured to determine the position of the sensors 110, the video surveillance system can locate and track targets based on position information…]; 
determining, by the one or more processors, that the sensor device is in an image capture range of the image capture device based on the position data[See Dannan: at least Figs. 1-3, 5 and par. 0023-0025, 0043-0045 regarding FIG. 5 illustrates a flowchart for a method of determining the position of a sensor 360 on an occurrence of an event of interest and activating an external system. The sensors 110 and the IP camera 100 calculate the distance between themselves and the sensor 360 (step 338). The sensors 110 transmit a distance message to the IP camera 100 (step 342). The IP camera 100 determines the position of each of the sensors 110 based on the distance messages and, if available, the calculated distance from the IP camera 100 (step 344). The IP camera 100, if in range, positions its field of view on the determined location of the event based on the location of the sensor and activates an external system based on the condition information and the location information…]; 
[See Dannan: at least Figs. 1-3, 5 and par. 0023-0025, 0043-0045 regarding If the sensor 360 detects an event, the IP camera 100 can locate the event by referencing the location of the sensor 360 in the memory 225. For example, in an alarm system, sensor 360 may include a motion sensor that detects movement indicative of an alarm condition. When condition information (e.g., the motion sensed) from the sensor 360 reaches the IP camera 100, the IP camera 100 is configured to position its field of view to the location of the sensor 360. Then, the IP camera 100 can confirm an alarm condition and transmit an alarm signal through the second network 115 or the sensor network 105…]; and 
generating, by the one or more processors, an alert regarding the sensor device responsive to the position data [See Dannan: at least Figs. 1-3, 5 and par. 0023-0025, 0043-0045 regarding When condition information (e.g., the motion sensed) from the sensor 360 reaches the IP camera 100, the IP camera 100 is configured to position its field of view to the location of the sensor 360. Then, the IP camera 100 can confirm an alarm condition and transmit an alarm signal through the second network 115 or the sensor network 105…].  
Dannan and Freeze-Skret do not explicitly disclose generating, by the one or more processors, an alert regarding the sensor device responsive to the position data indicating that the sensor is not the expected location for the sensor device.
However, generating an alarm or alert in response to the sensor not being in an expected location was well known in the art at the time of the invention was filed as evident from the teaching of Qi [See at least Figs. 4 and par. 0040-0053, 0062-0072 regarding the mobile device is activated as a security system device and periodically reports the current location to the service provider system (408).  The service provider server links the mobile device with an account of the user device.  As a security system device, a user can configure one or more security settings and position the mobile device in a location for providing security monitoring.  For example, the mobile device can be positioned so that a camera of the mobile device can capture a particular field of view.  The application can use a global positioning system (GPS) module of the mobile device to provide the periodic location reports to the service provider server using cellular communications. In response to a trigger event, the mobile device transmits an alert to the service provider server (410).  Trigger events can include predefined triggers as well as user specified triggers, for example, input to a user interface of the application on the mobile device.  In some implementations, a trigger alert can based on motion of the mobile device.  Motion of the mobile device can be detected, for example, using the accelerometer of the mobile device as a motion sensor.  This can detect vibration or other movement of the mobile device…(thus, in at least one time instance, an alarm can be generated based on the detection of a location or position change (that is not being at an expected location or position))].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dannan and Freeze-Skret with Qi teachings by including “generating, by the one or more processors, an alert regarding the sensor device responsive to the position data indicating that the sensor is not the expected location for the sensor device” because this combination has the benefit of providing alarm activation in response to location or position changes of a device when the device is not at an expected location or position.
Dannan, Freeze-Skret and Qi do not explicitly disclose generating, by the one or more processors, an alert regarding the sensor device responsive to the position data indicating that the sensor is not the expected location for the sensor device by comparing the position data with the expected location.
However, comparing the present position data of an object, target or device with an expected location or position of the same to generate an alert or trigger an alarm was well known [See at least col. 8  lines 1-9, col. 12 lines 32-47, col. 16 lines 59-64, col. 19 lines 36-45, col. 21 lines 22-52, col. 23 lines 3-16, col. 29 lines 28-61 regarding  The process 300 can include determining that the present status for the asset does not coincide with an expected status for the asset (330). For instance, the autonomous device 120 may initially compare the present status for the asset determined in step 320 with the expected status for the asset as indicated by the dynamic multi-dimensional spatial representation 204c. In some implementations, the autonomous device 120 determines that the present status for the asset does not coincide with the expected status if the present status does not match the expected status indicated by the dynamic multi-dimensional spatial representation 204c. For example, a present status may be determined to not coincide with the expected status if their respective locations within the property 201 are not identical, indicating that the asset has been moved… In some implementations, the autonomous device 120 may perform other types of comparisons between the present and expected statuses (e.g., comparing a physical condition of the asset, comparing whether the asset is determined to be on/off, comparing the positioning of the asset at a specified location, etc.)…  For instance, the autonomous device 120 may perform a particular action in response to determining that the present status does not coincide with the expected status of the asset.  For instance, if the autonomous device 120 is unable to find an asset at its expected location and the status of a nearby window indicates that it is broken, then the autonomous device 120 may determine that a robbery has taken place at the property 201, and in response, transmit an alert notification to the user 102 and/or the application server 150. Other exemplary actions that the autonomous device 120 can perform include triggering an alarm condition at the property 201, adjusting the operations and/or configurations of one or more components of the property 201, entering into confrontational mode to seek out an intruder, among others, or capturing audio, video, or image data of the indoor environment that surrounds an expected location of an asset…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dannan, Freeze-Skret and Qi with Seyfi teachings by including “generating, by the one or more processors, an alert regarding the sensor device responsive to the position data indicating that the sensor is not an expected location for the sensor device by comparing the position data with the expected location” because this combination has the benefit of providing alarm activation in response to location or position changes of an object or device when is not at an expected location or position.
Seyfi also teaches maintaining,  by the one or more processors, an expected location of the sensor device[See col. 12 lines 57- 67 the asset repository 152 includes fields such as “ASSET,” “ASSET TYPE,” “EXPECTED STATUS,” and “LAST MONITORED.” In other implementations, other fields may also be included in the asset repository 152. The information included within the asset repository 152 indicates how an asset has been identified (e.g., as a detected valuable, or a user-added valuable). The asset repository 152 also indicates an expected status that represents a verified placement, configuration, location, or structure for the asset based on user input provided by the user 102.].
Regarding claim 12,  Dannan discloses a sensor monitoring system [See at least Figs. 1-3, 0020, 0023-0025, 0027-0029, 0042 regarding video surveillance method using Internet-enabled(IP) camera and sensor network], comprising:
 an image capture device comprising: one or more sensors configured to detect [See at least Figs. 1-3 and par. 0020, 0023-0024 regarding a video surveillance system 50 that includes an IP camera 100. The system 50 also includes a sensor network 105 that includes a plurality of sensors 110… Depending on the application of the surveillance system 50, the sensors 110 may take many forms. Optical sensors, including video cameras, still image cameras, infrared cameras, and light sensors may be used. In addition, smoke, fire, temperature, toxicity (e.g., toxic gas), air quality, vibration, sound, radiation, motion, proximity, gun-shot detection, voice recognition, and other types of sensors may be used…] image data representing an environment about the image capture device [See at least Figs. 1-3 and par. 0020, 0023-0024, 0027-0029, 0042 regarding the IP camera 100 stores the position information in the memory 225 or the database 210… The memory 225 is configured to store condition information and categorize the condition information by a type of information and by the time it is received…Each one of the sensors 110 transmits condition information, which includes information representative of the phenomena it senses and information representative of the health of the sensor…]; 
communications circuitry configured to: receive, via a first network connection with a sensor device, sensor data [See at least Figs. 1-3 and par. 0020, 0023-0026, 0035-0041 regarding Depending on the application of the surveillance system 50, the sensors 110 may take many forms. Optical sensors, including video cameras, still image cameras, infrared cameras, and light sensors may be used. In addition, smoke, fire, temperature, toxicity (e.g., toxic gas), air quality, vibration, sound, radiation, motion, proximity, gun-shot detection, voice recognition, and other types of sensors may be used…Condition information may include trouble status or error status (e.g., an internal fault within the sensor), and/or communication fault (e.g., a fault in a network communication, QoS, etc.). The sensors 110 include an antenna for wireless communication, for example, radio frequency (RF) communication. The sensors 110 transmit a unique sensor identifier with the condition information to the sensor network 105 and to the IP camera 100…Further on, in Fig. 3, positional awareness means that the IP camera 100 knows the location (i.e., distance and direction) of each one of the sensors 110 relative to itself. The positional awareness is stored in memory 225 as position information including a list of coordinates or a list of angles and distances. Each one of the sensors 110 acts as a node for determining position of the sensor network 105. For example, a sensor 360 is configured to transmit an RF message to the sensor network 105. The message includes frames and packets that communicate information such as, for example, a start of message, an address, the condition information, whether the sensor 360 is stationary or mobile, a time of the message, a time of the last location determination, and an end of message. Each one of the sensors 110 that is in range of the sensor 360 receives the transmitted message and may perform actions based on the message, such as repeating the message to the sensor network (and thus, effectively increasing the range of the sensor 360) or performing a timing calculation to determine position of the sensor 360…(one of the network connections correspond to the network connection between IP camera and sensor 360)]; and 
receive, via a second network connection with a remote image capture device, remote sensor data including at least one of a second image of the sensor or second position data regarding the sensor device [See Dannan: at least Figs. 1-6, 10-11 and par. 0020, 0023-0025, 0035-0041, 0046-0049, 0053-0054 regarding The sensors 110 transmit a unique sensor identifier with the condition information to the sensor network 105 and to the IP camera 100… Integration of the sensors 110, sensor network, 105, and IP camera 100 provides a number of enhanced capabilities as compared to prior video surveillance systems. For example, the video information obtained by the IP camera 100 is supplemented by condition information from the sensors 110...Since the IP camera 100 is configured to determine the position of the sensors 110, the video surveillance system can locate and track targets based on position information… Further on, in Fig. 3, positional awareness means that the IP camera 100 knows the location (i.e., distance and direction) of each one of the sensors 110 relative to itself. The positional awareness is stored in memory 225 as position information including a list of coordinates or a list of angles and distances. Each one of the sensors 110 acts as a node for determining position of the sensor network 105... Each one of the sensors 110 that is in range of the sensor 360 receives the transmitted message and may perform actions based on the message, such as repeating the message to the sensor network (and thus, effectively increasing the range of the sensor 360) or performing a timing calculation to determine position of the sensor 360. For example, a sensor 365, a sensor 370, and a sensor 375 are in the broadcast range of the sensor 360. However, sensor 380 and the IP camera 100 are not within the range. The sensors 365, 370, and 375 retransmit the message from the sensor 360 such that it is received by sensor 380 and the IP camera 100…(another of the network connections correspond to the network connection between IP camera and sensors 365, 370 and/or 375)]; and 
processing circuitry configured to: maintain an expected location of the sensor device[See at least Fig. 3, par. 0035-0038, 0044 regarding Positional awareness means that the IP camera 100 knows the  location (i.e., distance and direction) of each one of the sensors 110 relative to itself. The positional awareness is stored in memory 225 as position information including a list of coordinates or a list of angles and distances. Each one of the sensors 110 acts as a node for determining position of the sensor network 105…If the sensor 360 detects an event, the IP camera 100 can locate the event by referencing the location of the sensor 360 in the memory 225].
Dannan does not explicitly disclose processing circuitry configured to: validate the sensor device based on the sensor data.
However, validating or authenticating a sensor device based on information received from the sensor device in IP camera surveillance systems was well known in the art at the time of the invention was filed as evident from the teaching of Freeze-Skret[See at least par. 0006-0007, 0010, 0014-0016, 0028-0031, 0033, 0036 regarding The monitoring device will be configured such that authentication information transmitted by the authentication information transmitter can be gathered or detected by the imaging device concurrently with monitoring a location or area of interest. An image can be a video and may include audio from an area of interest. Data transmitted by a monitoring device can include an image and additional information, including, but not limited to a device identifier, time, location, etc… an authentication information transmitter that is configured to provide a position via a global positioning system or firmware encoded coordinates, a secure real time clock function, time coding function, a validation function, and one or more signal sources…The authentication information transmitter illustrated in FIG. 2 can be used to implement a time coded signaling scheme where the codes generated are based off a seed key (paired fingerprint) that is then passed through cryptography by the transmitter device such that the time coded signal is encrypted to protect it further and prevent someone from sitting and studying the code to reverse engineer it…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dannan with Freeze-Skret teachings by including “processing circuitry configured to: validate the sensor device based on the sensor data” because this combination has the benefit of providing authentication or validation schemes of incoming sensor information for better secure video surveillance systems[See Freeze-Skret; par. 0002-0007, 0010, 0014-0016, 0028-0031, 0033, 0036].
Further on, Dannan teaches or suggest determine first position data regarding the sensor device based on at least one of a condition of the first network connection or the remote sensor data [See Dannan: at least Figs. 1-3 and par. 0020, 0023-0025 regarding The sensors 110 transmit a unique sensor identifier with the condition information to the sensor network 105 and to the IP camera 100… Integration of the sensors 110, sensor network, 105, and IP camera 100 provides a number of enhanced capabilities as compared to prior video surveillance systems. For example, the video information obtained by the IP camera 100 is supplemented by condition information from the sensors 110...Since the IP camera 100 is configured to determine the position of the sensors 110, the video surveillance system can locate and track targets based on position information…];
 [See Dannan: at least Figs. 1-3, 5 and par. 0023-0025, 0043-0045 regarding FIG. 5 illustrates a flowchart for a method of determining the position of a sensor 360 on an occurrence of an event of interest and activating an external system. The sensors 110 and the IP camera 100 calculate the distance between themselves and the sensor 360 (step 338). The sensors 110 transmit a distance message to the IP camera 100 (step 342). The IP camera 100 determines the position of each of the sensors 110 based on the distance messages and, if available, the calculated distance from the IP camera 100 (step 344). The IP camera 100, if in range, positions its field of view on the determined location of the event based on the location of the sensor and activates an external system based on the condition information and the location information…]; 
retrieve one or more images of the sensor device from the image data responsive to determining that the sensor device is in the image capture range [See Dannan: at least Figs. 1-3, 5 and par. 0023-0025, 0043-0045 regarding If the sensor 360 detects an event, the IP camera 100 can locate the event by referencing the location of the sensor 360 in the memory 225. For example, in an alarm system, sensor 360 may include a motion sensor that detects movement indicative of an alarm condition. When condition information (e.g., the motion sensed) from the sensor 360 reaches the IP camera 100, the IP camera 100 is configured to position its field of view to the location of the sensor 360. Then, the IP camera 100 can confirm an alarm condition and transmit an alarm signal through the second network 115 or the sensor network 105…]; and 
generate an alert regarding the sensor device the first position data [See Dannan: at least Figs. 1-3, 5 and par. 0023-0025, 0043-0045 regarding When condition information (e.g., the motion sensed) from the sensor 360 reaches the IP camera 100, the IP camera 100 is configured to position its field of view to the location of the sensor 360. Then, the IP camera 100 can confirm an alarm condition and transmit an alarm signal through the second network 115 or the sensor network 105…].  
Dannan and Freeze-Skret do not explicitly disclose generate an alert regarding the sensor device responsive to the first position data indicating that the sensor is not the expected location for the sensor device.
However, generating an alarm or alert in response to the sensor not being in an expected location was well known in the art at the time of the invention was filed as evident from the teaching of Qi [See at least Figs. 4 and par. 0040-0053, 0062-0072 regarding the mobile device is activated as a security system device and periodically reports the current location to the service provider system (408).  The service provider server links the mobile device with an account of the user device.  As a security system device, a user can configure one or more security settings and position the mobile device in a location for providing security monitoring.  For example, the mobile device can be positioned so that a camera of the mobile device can capture a particular field of view.  The application can use a global positioning system (GPS) module of the mobile device to provide the periodic location reports to the service provider server using cellular communications. In response to a trigger event, the mobile device transmits an alert to the service provider server (410).  Trigger events can include predefined triggers as well as user specified triggers, for example, input to a user interface of the application on the mobile device.  In some implementations, a trigger alert can based on motion of the mobile device.  Motion of the mobile device can be detected, for example, using the accelerometer of the mobile device as a motion sensor.  This can detect vibration or other movement of the mobile device…(thus, in at least one time instance, an alarm can be generated based on the detection of a location or position change (that is not being at an expected location or position))].
 indicating that the sensor device is not the expected location for the sensor device” because this combination has the benefit of providing alarm activation in response to location or position changes of a device when the device is not at an expected location or position.
Dannan, Freeze-Skret and Qi do not explicitly disclose generate an alert regarding the sensor device responsive to the first position data indicating that the sensor device is not the expected location for the sensor device by comparing the first position data with the expected location.
However, comparing the present position data of an object, target or device with an expected location or position of the same to generate an alert or trigger an alarm was well known in the art at the time of the invention was filed as evident from the teaching of Seyfi[See at least col. 8  lines 1-9, col. 12 lines 32-47, col. 16 lines 59-64, col. 19 lines 36-45, col. 21 lines 22-52, col. 23 lines 3-16, col. 29 lines 28-61 regarding  The process 300 can include determining that the present status for the asset does not coincide with an expected status for the asset (330). For instance, the autonomous device 120 may initially compare the present status for the asset determined in step 320 with the expected status for the asset as indicated by the dynamic multi-dimensional spatial representation 204c. In some implementations, the autonomous device 120 determines that the present status for the asset does not coincide with the expected status if the present status does not match the expected status indicated by the dynamic multi-dimensional spatial representation 204c. For example, a present status may be determined to not coincide with the expected status if their respective locations within the property 201 are not identical, indicating that the asset has been moved… In some implementations, the autonomous device 120 may perform other types of comparisons between the present and expected statuses (e.g., comparing a physical condition of the asset, comparing whether the asset is determined to be on/off, comparing the positioning of the asset at a specified location, etc.)…  For instance, the autonomous device 120 may perform a particular action in response to determining that the present status does not coincide with the expected status of the asset.  For instance, if the autonomous device 120 is unable to find an asset at its expected location and the status of a nearby window indicates that it is broken, then the autonomous device 120 may determine that a robbery has taken place at the property 201, and in response, transmit an alert notification to the user 102 and/or the application server 150. Other exemplary actions that the autonomous device 120 can perform include triggering an alarm condition at the property 201, adjusting the operations and/or configurations of one or more components of the property 201, entering into confrontational mode to seek out an intruder, among others, or capturing audio, video, or image data of the indoor environment that surrounds an expected location of an asset…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dannan, Freeze-Skret and Qi with Seyfi teachings by including “generate an alert regarding the sensor device responsive to the first position data indicating that the sensor device is not the expected location for the sensor device by comparing the first position data with the expected location” because this combination has the benefit of providing alarm activation in response to location or position changes of an object or device when is not at an expected location or position.
Seyfi also teaches maintain an expected location of the sensor device[See col. 12 lines 57- 67 the asset repository 152 includes fields such as “ASSET,” “ASSET TYPE,” “EXPECTED STATUS,” and “LAST MONITORED.” In other implementations, other fields may also be included in the asset repository 152. The information included within the asset repository 152 indicates how an asset has been identified (e.g., as a detected valuable, or a user-added valuable). The asset repository 152 also indicates an expected status that represents a verified placement, configuration, location, or structure for the asset based on user input provided by the user 102.].
Regarding claims 2 and 13, Dannan, Freeze-Skret, Qi and Seyfi teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Dannan and Freeze-Skret teach or suggest  comprising: validating, by the one or more processors, the sensor device by retrieving a cryptographic beacon from the sensor data and comparing the cryptographic beacon to at least one of an expected identifier or an expected location of the sensor device / wherein the processing circuitry is configured to: validate the sensor device by retrieving a cryptographic beacon from the sensor data and comparing the cryptographic beacon to at least one of an expected identifier or an expected location of the sensor device [See Dannan: at least par. 0024-0025 regarding  the sensors 110 transmit a unique sensor identifier with the condition information to the sensor network 105 and to the IP camera 100. The IP camera 100 transmits control information back to the sensors 110. Again depending on the type of sensors 110, the control information includes information or commands to enable/disable the sensors 110, calibrate the sensors 110, update the firmware of the sensors 110, control the position of the sensors 110, etc. See Freeze-Skret: at least par. 0006-0007, 0010, 0014-0016, 0028-0031, 0033, 0036 regarding The monitoring device will be configured such that authentication information transmitted by the authentication information transmitter can be gathered or detected by the imaging device concurrently with monitoring a location or area of interest. An image can be a video and may include audio from an area of interest. Data transmitted by a monitoring device can include an image and additional information, including, but not limited to a device identifier, time, location, etc… an authentication information transmitter that is configured to provide a position via a global positioning system or firmware encoded coordinates, a secure real time clock function, time coding function, a validation function, and one or more signal sources…The authentication information transmitter illustrated in FIG. 2 can be used to implement a time coded signaling scheme where the codes generated are based off a seed key (paired fingerprint) that is then passed through cryptography by the transmitter device such that the time coded signal is encrypted to protect it further and prevent someone from sitting and studying the code to reverse engineer it…(It is understood that in order to authenticate / validate cryptographic data a step of comparison is performed)].
Regarding claims 3 and 14, Dannan, Freeze-Skret, Qi and Seyfi teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Dannan teaches or suggests comprising: determining, by the one or more processors, the position data regarding the sensor device using a signal strength of the network connection / wherein the processing circuitry is configured to: determine the first position data regarding sensor device using a signal strength of the first network connection[See Dannan: at least par. 0024-0025, 0035-0036 regarding  Positional awareness means that the IP camera 100 knows the location (i.e., distance and direction) of each one of the sensors 110 relative to itself… In one embodiment, the IP camera 100 and the sensor 360 are time synchronized. In this case, the controller 200 determines the distance between the IP camera 100 and the sensor 360 using the time to arrival or the time of flight of the RF signal. In other embodiments, the IP camera 100 and the sensor 360 are not time synchronized. In these cases, other means are used to determine the distance between the IP camera 100 and the sensor 360. For example, the IP camera 100 can measure a power level of the received RF signals and determine a received signal strength indicator (RSSI). The power level of the RF signal as received by the IP camera 100 can be used to determine relative distances from the sensor 360 to the IP camera 100 since the power level of the RF signal will decrease with distance. Once the angles of incidence and the distances are determined, a location of the sensor 360 relative to each of the IP cameras 100, 390, and 395 is determined...]
Regarding claims 4 and 15, Dannan, Freeze-Skret, Qi and Seyfi teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Dannan teaches or suggests comprising: comparing, by the one or more processors, a device identifier of the sensor device and a user identifier of a user associated with the sensor device; and generating, by the one or more processors, the alert responsive to the device identifier not matching the user identifier / wherein the processing circuitry is configured to: compare a device identifier of the sensor device and a user identifier of a user associated with the sensor device; and generate the alert responsive to the device identifier not matching the user identifier[See Dannan: at least Figs. 1-3, 12 and par. 0024-0025, 0056 regarding the sensors 110 may take many forms. Optical sensors, including video cameras, still image cameras, infrared cameras, and light sensors may be used. In addition, smoke, fire, temperature, toxicity (e.g., toxic gas), air quality, vibration, sound, radiation, motion, proximity, gun-shot detection, voice recognition, and other types of sensors may be used. In other constructions, the sensors 110 are designed to monitor the health of people or animals. Health monitoring may include individualized monitoring sensors 110 of various physiological functions. Each one of the sensors 110 transmits condition information, which includes information representative of the phenomena it senses and information representative of the health of the sensor. In some cases, each of the sensors 110 provides a continuous stream of condition information, such as video. In other cases, the sensors provide an "alarm" message that may, for example, be representative of the presence of a particular condition, for example, sensed motion exceeding a predetermined threshold … The sensors 110 transmit a unique sensor identifier with the condition information to the sensor network 105 and to the IP camera 100. The IP camera 100 transmits control information back to the sensors 110. Again depending on the type of sensors 110, the control information includes information or commands to enable/disable the sensors 110, calibrate the sensors 110, update the firmware of the sensors 110, control the position of the sensors 110, etc..  The IP camera 100 uses the condition information to control external systems 130 and 134 (shown schematically in FIG. 1) including, for example, a light switch, a siren, a recording device, an alarm, a valve controller, a load controller, and a load switch. Alternatively, in other embodiments, one of the sensors 100 is configured to coordinate the system. In such a system, one of the sensors 100 receives the condition information and controls external systems 130 and 134. Further on, in Fig. 12, positional awareness is used to track a person..].
Regarding claims 5 and 16, Dannan, Freeze-Skret, Qi and Seyfi teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Dannan teaches or suggests comprising: detecting, by the one or more processors, an alarm condition of the sensor device using at least one of the first image data or the remote sensor data; and generating, by the one or more processors, the alert based on the alarm condition / wherein the processing circuitry is configured to: detect an alarm condition of the sensor device using at least one of the image data or the remote sensor data; and generate the alert based on the alarm condition [See Dannan: at least Figs. 1-3, 5, 11 and par. 0023-0025, 0043-0045, 0055 regarding If the sensor 360 detects an event, the IP camera 100 can locate the event by referencing the location of the sensor 360 in the memory 225. For example, in an alarm system, sensor 360 may include a motion sensor that detects movement indicative of an alarm condition. When condition information (e.g., the motion sensed) from the sensor 360 reaches the IP camera 100, the IP camera 100 is configured to position its field of view to the location of the sensor 360. Then, the IP camera 100 can confirm an alarm condition and transmit an alarm signal through the second network 115 or the sensor network 105…Also, in Fig. 11,  extend the surveillance system 50 to  other industries to provide safety and security by monitoring various conditions in an oil rig, monitor weather conditions, whether a dangerous condition is present, etc…].  
Regarding claims 6 and 17, Dannan, Freeze-Skret, Qi and Seyfi teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Dannan teaches or suggests comprising: determining, by the one or more processors, the position of the sensor based on a first predetermined position of the image capture device and a second predetermined position of the remote image capture device / wherein the processing circuitry is configured to determine the position data of the sensor based on a first predetermined position of the image capture device and a second predetermined position of the remote image capture device[See Dannan: at least Figs. 1-6, 10-11 par. 0041-0043, 0046-0049, 0053-0054 regarding IP camera 100 is equipped with a GPS location device 396. This enables the IP camera 100 the ability to geo-locate itself, and based on the position information, geo-locate the sensors 110. The sensors 110 may also be equipped with a GPS location device 396.  The positional awareness of the surveillance system 50 can be determined on initialization of the surveillance system 50, on a periodic basis, or on the occurrence of an event (e.g., motion detection, or glass breaking) that is detected by one of the sensors 110. On power-up of the IP camera 100 and the sensors 110, the system initializes (step 302). A sensor 360 transmits a message to the sensor network 105 (step 304). Sensors 110 and the IP camera 100 in range of the sensor 360 receive the message (step 306). The sensors 110 and the IP camera 100 calculate the distance between themselves and the sensor 360 (step 308). The sensors 110 transmit a distance message to the IP camera 100 (step 312). Repeat step 304 through step 312 until each of the sensors 110 has calculated the distance to the other sensors 110 (step 314). When each of the sensors 110 has calculated the distance to the other sensors 110 and transmitted the distance message to the IP camera 100, the IP camera determines the position of each of the sensors 110 based on the distance messages and, if available, the distance from the IP camera 100 (step 316). The IP camera 100 stores the position information in the memory 225 or the database 210 (step 318). Upon detection of an event by the sensors 110, the IP camera 100 references the position information to determine the location of the event (step 322)… Also, in Fig. 5, IP camera determines the position of each of the sensors 110 based on the distance messages and, if available, the calculated distance from the IP camera 100 (step 344). The IP camera 100, if in range, positions its field of view on the determined location of the event based on the location of the sensor and activates an external system based on the condition information and the location information (step 318)…. Also, in FIG. 11, using the positional awareness of the surveillance system 50, the IP camera 100 provides coordination between sensors, cameras, and personnel. ].
Regarding claim 7, Dannan, Freeze-Skret, Qi and Seyfi teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Dannan teaches or suggests comprising: receiving, by the one or processors, the remote sensor data using a wireless communications circuit of the image capture device[See Dannan: par. 0032-0033 regarding sensor network 105 is, for example, a local area network ("LAN"), a neighborhood area network ("NAN"), a home area network ("HAN"), or personal area network ("PAN") employing any of a variety of communications protocols, such as Wi-Fi, Bluetooth, ZigBee, etc. Communications through the sensor network 105 can be protected using one or more encryption techniques, such as, for example, those techniques provided in the IEEE 802.1 standard for port-based network security...].
Regarding claims 8 and 18, Dannan, Freeze-Skret, Qi and Seyfi  teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Dannan teaches or suggests wherein the wireless communications circuit operates using a Bluetooth low energy (BLE) protocol / wherein the communications circuitry operates using a Bluetooth low energy (BLE) protocol[See Dannan: par. 0032-0033 regarding sensor network 105 is, for example, a local area network ("LAN"), a neighborhood area network ("NAN"), a home area network ("HAN"), or personal area network ("PAN") employing any of a variety of communications protocols, such as Wi-Fi, Bluetooth, ZigBee, etc. Communications through the sensor network 105 can be protected using one or more encryption techniques, such as, for example, those techniques provided in the IEEE 802.1 standard for port-based network security...]..  
Regarding claims 9 and 19, Dannan, Freeze-Skret, Qi and Seyfi teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Dannan and Qi teach or suggest comprising: maintaining, by the one or more processors, a user database associating locations of a plurality of users to the plurality of users, each user associated with a particular sensor device; and updating, by the one or more processors, the user database by executing object recognition using the first image data to identify a particular location to associate with a user associated with the sensor device /wherein the processing circuitry is configured to: maintain a user database associating locations of a plurality of users to the plurality of users, each user associated with a particular sensor device ; and update the user database by executing object recognition using the image data to identify a particular location to associate with a user associated with the sensor device [See Dannan: at least Figs. 10-13 and par. 0053-0058 regarding a target 805 is acquired and tracked by multiple cameras and sensors along a fence line. As the target 805 approaches the fence line, a proximity sensor 810 senses the target 805 within the field of view 860. The proximity sensor 810 transmits condition information to the IP camera 100 indicating that a target 805 has been detected. The IP camera 100 pans, zooms, and tilts to acquire the target 805 in the field of view 865 of the IP camera 100 based on the position information of the proximity sensor 810. The IP camera 100 tracks the target 805 by maintaining the field of view 865 on the target 805. When the target 805 nears the edge of the field of view 865, the IP camera 100 transmits condition information and position information of the target 805, to an automated drone 880. The automated drone 880 then tracks the target 805 with its own sensors. For example, the automated drone 880 includes a video camera with tracking capability. As the target 805 moves along the fence line, sensors 820, 830 detect the target 805. The sensors 820, 830 transmit the condition information to the IP camera 100 and to the automated drone 880, and the IP camera continues to transmit position information. This provides the automated drone 880 with updated condition information and position information of the target 805 to enhance the automated drone's tracking capability. Thus, continuously updated condition information and position information allows for a smooth transition from camera to camera and sensor to sensor by providing accurate information about the target 805… Further on, in Figs. 13 and 14,  the display 122 on the client device 120. The display 122 includes the GUI 124, which allows a user to open and close windows on the display 122. The display 122 is configured to display information from various sources including a video feed 1105 from an aerial drone camera 1110, a video feed 1115 from a police officer vest camera 1120, and a video feed 1125 from a street-view camera 1130. Additionally, the client device 120 is configured to display a map 1135 that indicates, among other things, the locations of the aerial drone camera 1110, the police officer vest camera 1115, and the street-view camera 1120.  Sensor status is displayed that corresponds to each sensor and/or camera. Sensor status 1215 corresponding to an aerial drone (equipped with the aerial drone camera 1110) includes, for example, location, time, sensor type, battery status, direction, airspeed, altitude, heading, temperature, camera status, analytics, target tracking status, and motor(s) status of the aerial drone. Sensor status 1225 corresponding to the police officer vest camera 1115 displays, for example, location, time, sensor type, battery life, GPS, heart rate, and oxygen level. Sensor status 1235 corresponding to the street-view camera 1120 includes, for example, location (e.g., GPS coordinates), time, sensor type, number of satellite fixes, mag heading, camera image link, analytics, target tracking indicator, alarm indicator, altitude, and temperature. The motion sensor 1245 and the sonar sensor 1255 display similar information such as, for example, location, time, sensor type, sensor status, battery level, temperature, alarms, etc…(thus, the video surveillance system is capable of storing information regarding user’s assets and sensors and it is able to identify/recognize them through images) See Qi: at least Figs. 4 and par. 0040-0053, 0062-0072 regarding the mobile device is activated as a security system device and periodically reports the current location to the service provider system (408).  The service provider server links the mobile device with an account of the user device.  As a security system device, a user can configure one or more security settings and position the mobile device in a location for providing security monitoring.  For example, the mobile device can be positioned so that a camera of the mobile device can capture a particular field of view.  The application can use a global positioning system (GPS) module of the mobile device to provide the periodic location reports to the service provider server using cellular communications.].
Regarding claims 10 and 20, Dannan, Freeze-Skret, Qi and Seyfi teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Dannan teaches or suggests comprising: determining, by the one or more processors, a maintenance state of the sensor using the first image data and sensor usage data regarding the sensor; and predicting, by the one or more processors, a time at which to perform maintenance on the sensor based on the maintenance state /wherein the processing circuitry is configured to: determine a maintenance state of the sensor using the image data and sensor usage data regarding the sensor; and predict a time at which to perform maintenance on the sensor based on the maintenance state[See Dannan: at least par. 0024-0025 regarding Each one of the sensors 110 transmits condition information, which includes information representative of the phenomena it senses and information representative of the health of the sensor. In some cases, each of the sensors 110 provides a continuous stream of condition information, such as video. In other cases, the sensors provide an "alarm" message that may, for example, be representative of the presence of a particular condition, for example, sensed motion exceeding a predetermined threshold.  Condition information may include trouble status or error status (e.g., an internal fault within the sensor), and/or communication fault (e.g., a fault in a network communication, QoS, etc.). The sensors 110 transmit a unique sensor identifier with the condition information to the sensor network 105 and to the IP camera 100. The IP camera 100 transmits control information back to the sensors 110. Again depending on the type of sensors 110, the control information includes information or commands to enable/disable the sensors 110, calibrate the sensors 110, update the firmware of the sensors 110, control the position of the sensors 110, etc…].

9.	Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Dannan et al.(US 2016/0173827 A1)(hereinafter Dannan) in view of Freeze-Skret(US 2015/0188938 A1)(hereinafter Freeze-Skret) in futher view of Qi et al.(US 2018/0182214 A1)(hereinafter Qi) in further view of Seyfi et al.(US 10,574,945 B1)(hereinafter Seyfi) and further in view of SOLOMON et al.(US 2016/0088326 A1)(hereinafter Solomon).
Regarding claims 11 and 21, Dannan, Freeze-Skret, Qi and Seyfi teach all the limitations of claims 1 and 12, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Dannan teaches or suggests comprising: monitoring, by the one or more processors, a network connection of the image capture device with a gateway device of the image capture device;  and requesting, by the one or more processors via at least one remote image capture device, responsive to the monitoring indicating a disconnect of the network connection, a reestablishment of the network connection /wherein the processing circuitry is configured to: monitor a network connection of the remote image capture device with a gateway device of the communications circuitry; and request, responsive to the monitoring indicating a disconnect of the network connection, a reestablishment of the network connection[See Dannan: par. 0024-0025, 0032-0033 regarding  sensor network 105 may operate in a mesh configuration that provides request to the re-establishment of the network connection when a network problem is presented. Further on, condition information may include trouble status or error status (e.g., an internal fault within the sensor), and/or communication fault (e.g., a fault in a network communication, QoS, etc.) that is sent by the sensors 110 to the sensor network 105 and the IP camera 100….].
Dannan, Freeze-Skret, Qi and Seyfi do not explicitly disclose receiving, by the one or more processors from the at least one remote image capture device, reconfiguration information for connecting with the gateway device; and reestablishing, by the one or more processors, the network connection with the gateway device using the reconfiguration information / receive, from the gateway device, reconfiguration information for connecting with the gateway device; and transmit the reconfiguration information to the remote image capture device to enable the remote image capture device to reestablish the network connection with the gateway device using the reconfiguration information.
	However, receiving reconfiguration information for reconnecting to a gateway device to reestablish network connection with the gateway device was well known in the art at the time of the invention was filed as evident from the teaching of Solomon [See at least Figs. 1-4 and par. 0034-0035 regarding local controller 230 can be configured to, upon detecting that a new video source has connected to router 220 or that a disconnected video source has reconnected to the router to transmit streaming video data, transmit a request to gateway broker 112 to establish a logical connection over the network configured as a VPN between the router and the gateway proxy server 136 for each video stream being supplied from the newly-connected video source within local surveillance domain 200.  Upon receiving this request from local controller 230, gateway broker 112, in addition to notifying optimization engine 114 of the additional logical connection for receiving streaming video data being established at the corresponding virtual application server, provides the relevant connection information included within the request to gateway proxy server 136 within the virtual application server and directs the gateway proxy server to invoke a respective receiver module 137 within gateway proxy server 136 for receiving each video stream supplied from the newly-connected video source and relayed by router 220 at server system 100 based on the information included in the request and establish a new logical connection between the respective receiver module 137 for each video stream and the router 220 over the VPN configured within network 400 for local surveillance domain 200 based on the corresponding connection information.  Upon the respective logical connection being established for each video stream in this manner, router 220 can thereby begin transmitting each video stream received from the newly-connected video source 210 to the corresponding receiver modules 137 over the network 400 configured as a trusted VPN connection to server system 100, and gateway proxy server 136 can then receive the streaming video data from the router via the respective receiver modules and pass the streaming video data to video streaming and processing server 140…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dannan, Freeze-Skret, Qi and Seyfi with Solomon teachings by including “receiving, by the one or more processors from the at least one remote image capture device, reconfiguration information for connecting with the gateway device; and reestablishing, by the one or more processors, the network connection with the gateway device using the reconfiguration information / receive, from the gateway device, reconfiguration information for connecting with the gateway device; and transmit the reconfiguration information to the remote image capture device to enable the remote image capture device to reestablish the network connection with the gateway device using the reconfiguration information” because this combination has the benefit of providing a network reconnection method for an image and video surveillance systems[See Solomon: at least Figs. 1-4 and par. 0034-0035] .
References cited, not relied upon

Karame et al.(US 2017/0316574 A1)
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482